 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   DEAN HIMBLER AVILES,           ) Case No. CV 19-1723-AG (JPR)
                                    )
12                   Petitioner,    )
                                    )              JUDGMENT
13              v.                  )
                                    )
14   PEOPLE OF THE STATE OF         )
     CALIFORNIA et al.,             )
15                                  )
                     Respondents.   )
16
17        In line with the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge, this action is dismissed.
19
20
21
22   DATED: November 9, 2019
                                     ANDREW GUILFORD
23                                   U.S. DISTRICT JUDGE
24
25
26
27
28
